Exhibit 10.4

 

SECURITY AGREEMENT

(Grantor)

 

This SECURITY AGREEMENT is made as of January 18, 2019 (the “Agreement”), by
AIRCO 1, LLC, a Delaware limited liability company, with its chief executive
office at 5930 Balsom Ridge Road, Denver, NC 28037 (“Grantor”), in favor of
MINNESOTA BANK & TRUST, a Minnesota state banking corporation, with an office at
9800 Bren Road East, Suite 200, Minnetonka, MN 554343, in its capacity as
collateral agent (in such capacity the “Collateral Agent”) for the benefit of
itself and for the ratable benefit of the “Lenders” as hereinafter defined.

 

RECITALS:

 

A.     Grantor has requested extensions of credit from PARK STATE BANK, a
Minnesota state banking corporation (“PSB”), MINNESOTA BANK & TRUST, a Minnesota
state banking corporation (“MBT”; and together with PSB and their respective
successors and assigns being sometimes collectively referred herein as the
“Lenders” and individually as a “Lender”) pursuant to the terms of that certain
Loan Agreement dated of even date herewith (as it may be amended, modified,
supplemented, increased or restated from time to time being the “Loan
Agreement”) between Grantor and Lenders.

 

B.     As a condition to the effectiveness of the Loan Agreement and such
extensions of credit, the Lenders require that Grantor grant a security interest
in its assets in accordance with this Agreement.

 

C.     Grantor has determined that the execution, delivery and performance of
this Agreement are in its best business and pecuniary interest.

 

NOW, THEREFORE, for good and valuable consideration the receipt and adequacy of
which are hereby acknowledged by each of the parties hereto, it is agreed as
follows:

 

ARTICLE I

DEFINITIONS

 

As used herein, the following terms shall have the meanings set forth in this
Section:

 

“Accounts” shall have the meaning provided in the UCC.

 

“Chattel Paper” shall have the meaning provided in the UCC and shall include,
without limitation, all Electronic Chattel Paper and Tangible Chattel Paper.

 

“Collateral” shall mean all property in which a security interest is granted
hereunder.

 

“Collateral Agent” shall have the meaning provided in the preamble.

 

“Commercial Tort Claim” shall have the meaning provided in the UCC.

 

 

--------------------------------------------------------------------------------

 

 

“Controlled Property” shall mean property of every kind and description in which
Grantor has or may acquire any interest, now or hereafter at any time in the
possession or control of Collateral Agent for any reason and all dividends and
distributions on or other rights in connection with such property.

 

“Data Processing Records and Systems” shall mean all of Grantor’s now existing
or hereafter acquired electronic data processing and computer records, software
(including, without limitation, all “Software” as defined in the UCC), systems,
manuals, procedures, disks, tapes and all other storage media and memory.

 

“Default” shall have the meaning provided in the Loan Agreement.

“Deposit Accounts” shall have the meaning provided in the UCC and shall include,
without limitation, any demand, time, savings, passbook or similar account
maintained with a bank.

 

“Depository Bank” Minnesota Bank & Trust.

 

“Document” shall have the meaning provided in the UCC.

 

“Electronic Chattel Paper” shall have the meaning provided in the UCC.

 

“Equipment” shall have the meaning provided in the UCC.

 

“Event of Default” shall have the meaning specified in Article VI hereof.

 

“Fixtures” shall have the meaning provided in the UCC.

 

“General Intangibles” shall have the meaning provided in the UCC and shall
include, without limitation, all Payment Intangibles.

 

“Goods” shall have the meaning provided in the UCC and shall include, without
limitation, embedded “Software” to the extent included in “Goods” as defined in
the UCC.

 

“Grantor” shall have the meaning provided in the preamble hereto.

 

“Instruments” shall have the meaning provided in the UCC.

 

“Insurance Proceeds” shall mean all proceeds of any and all insurance policies
payable to Grantor with respect to any Collateral, or on behalf of any
Collateral, whether or not such policies are issued to or owned by Grantor.

 

“Inventory” shall have the meaning provided in the UCC.

 

“Investment Property” shall have the meaning provided in the UCC.

 

2

--------------------------------------------------------------------------------

 

 

“Lender(s)” shall have the meaning provided in the recitals hereto.

 

“Letter-of-Credit Rights” shall have the meaning provided in the UCC.

 

“Loan Agreement” shall have the meaning provided in the recitals hereto.

 

“MBT” shall have the meaning provided in the recitals hereto.

 

“MBT Security Agreement” shall mean that certain Security Agreement dated
October 27, 2017, executed by the Grantor in favor of MBT, as the same may be
amended, modified, replaced or restated from time to time.

 

“Motor Vehicles” shall mean all vehicles (including, without limitation all
tractors and trailers) for which the title to such vehicle is governed by a
certificate of title or ownership.

 

“Payment Intangibles” shall have the meaning provided in the UCC.

 

“Proceeds” shall have the meaning provided in the UCC.

 

“Products” shall mean any goods now or hereafter manufactured, processed or
assembled with any of the Collateral.

 

“PSB” shall have the meaning provided in the recitals hereto.

 

“Supporting Obligations” shall have the meaning provided in the UCC.

 

“Tangible Chattel Paper” shall have the meaning provided in the UCC.

 

“UCC” shall mean the Uniform Commercial Code as enacted in the State of
Minnesota, as amended from time to time; provided, however, that: (a) to the
extent that the UCC is used to define any term herein, and such term is defined
differently in different Articles of the UCC, the definition of such term
contained in Article 9 shall govern; and (b) if, by reason of mandatory
provisions of law, any or all of the attachment, perfection or priority of, or
remedies with respect to, the Collateral Agent’s security interest in any
Collateral is governed by the Uniform Commercial Code as enacted and in effect
in a jurisdiction other than the State of Minnesota, the term “UCC” shall mean
the Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection or priority of, or remedies with respect to, the Collateral Agent’s
security interest and for purposes of definitions related to such provisions.

 

Other terms defined herein shall have the meanings ascribed to them herein. All
capitalized terms used herein, not specifically defined herein, shall have the
meaning ascribed to them in the Loan Agreement.

 

3

--------------------------------------------------------------------------------

 

 

ARTICLE II

SECURITY INTERESTS

 

As security for the payment of all Obligations, Grantor hereby grants to
Collateral Agent, for the benefit of itself and for the ratable benefit of the
Lenders, a security interest in all of Grantor’s right, title and interest in
and to the following, whether now owned or existing or hereafter acquired or
arising:

 

Accounts;

Chattel Paper;

Commercial Tort Claims, if any, described on Exhibit B attached hereto and
incorporated herein by reference;

Controlled Property;

Deposit Accounts;

Documents;

Equipment and Fixtures;

General Intangibles;

Goods;

Instruments;

Inventory;

Investment Property;

Letter-of-Credit Rights;

Proceeds (whether cash or non-cash Proceeds, including Insurance Proceeds and
non-cash Proceeds of all types);

Products of all the foregoing; and

Supporting Obligations;

 

provided, however, that the Collateral Agent’s security interest in all of the
foregoing, other than in the Acquired Assets and in identifiable Proceeds of
Acquired Assets, shall be subordinate to MBT’s separate security interest in
such assets granted to MBT pursuant to the MBT Security Agreement.

 

ARTICLE III

REPRESENTATIONS AND COVENANTS OF GRANTOR

 

 Grantor represents, warrants and covenants that:

 

3.1      Authorization. The execution and performance of this Agreement have
been duly authorized by all necessary action and do not and will not: (a)
require any consent or approval of the members or stockholders of any entity, or
the consent of any governmental entity, which in each case has not been
obtained; or (b) violate any provision of any indenture, contract, agreement or
instrument to which it is a party or by which it is bound.

 

3.2      Title to Collateral. Grantor has good and marketable title to all of
the Collateral and none of the Collateral is subject to any security interest
except for the security interest created pursuant to this Agreement or other
Permitted Liens.

 

4

--------------------------------------------------------------------------------

 

 

3.3      Disposition or Encumbrance of Collateral. Grantor will not encumber,
sell or otherwise transfer or dispose of the Collateral without the prior
written consent of Collateral Agent except as provided in this Section or for
Permitted Liens. Until a Default or Event of Default has occurred and is
continuing, Grantor may sell Collateral consisting of: (a) Inventory in the
ordinary course of business provided that Grantor receives as consideration for
such sale an amount not less than the fair market value of the Inventory at the
time of such sale; and (b) Equipment and Fixtures which in the judgment of
Grantor have become obsolete or unusable in the ordinary course of business,
provided that all net Proceeds of such sales of Equipment and Fixtures are (i)
used to acquire replacement Equipment or Fixtures or (ii) delivered directly to
Collateral Agent for application to the Obligations in such order as the
Collateral Agent may elect.

 

3.4      Validity of Accounts. Grantor warrants that all Collateral consisting
of Accounts, Chattel Paper and Instruments included in Grantor’s schedules,
financial statements or books and records are bona fide existing obligations
created by the sale and actual delivery of Inventory or the rendition of
services to customers in the ordinary course of business, which Grantor then
owns free and clear of any security interest other than the security interest
created by this Agreement or other Permitted Liens, and which are then
unconditionally owing to Grantor without defenses, offset or counterclaim except
those arising in the ordinary course of business that are immaterial in the
aggregate and that the unpaid principal amount of any such Chattel Paper or
Instrument and any security therefor is and will be as represented to Collateral
Agent on the date of the delivery thereof to Collateral Agent.

 

3.5      Maintenance of Tangible Collateral. Grantor will maintain the tangible
Collateral in good condition and repair (reasonable wear and tear excepted). At
the time of attachment and perfection of the security interest granted pursuant
hereto and thereafter, all tangible Collateral will be located and will be
maintained only at the locations set forth on Exhibit A hereto. Except as
otherwise permitted by Section 3.3, Grantor will not remove such Collateral from
such locations unless, prior to any such removal, Grantor has given written
notice to Collateral Agent of the location or locations to which Grantor desires
to remove the Collateral, Collateral Agent has given its written consent to such
removal, and Grantor has delivered to Collateral Agent acknowledgment copies of
financing statements filed where appropriate to continue the perfection of
Collateral Agent’s security interest as a priority security interest on such
Collateral that is junior only to the security interest of MBT pursuant to the
MBT Security Agreement in all of Grantor’s assets other than the Acquired Assets
and identifiable Proceeds of Acquired Assets. Collateral Agent’s security
interest attaches to all of the Collateral wherever located and Grantor’s
failure to inform Collateral Agent of the location of any item or items of
Collateral shall not impair Collateral Agent’s security interest thereon.

 

3.6      Notation on Chattel Paper. For purposes of the security interest
granted pursuant to this Agreement, Collateral Agent has been granted a direct
security interest in all Chattel Paper constituting part of the Collateral, and
such Chattel Paper is not claimed merely as Proceeds of Inventory. Upon
Collateral Agent’s request, Grantor will deliver to Collateral Agent the
original of all Chattel Paper. Grantor will not execute any copies of such
Chattel Paper constituting part of the Collateral other than those which are
clearly marked as a copy. Collateral Agent may stamp any such Chattel Paper with
a legend reflecting Collateral Agent’s security interest therein.

 

5

--------------------------------------------------------------------------------

 

 

3.7      Instruments as Proceeds; Deposit Accounts. Notwithstanding any other
provision in this Agreement concerning Instruments, Grantor covenants that
Instruments constituting cash Proceeds (for example, money and checks) shall be
deposited in Deposit Accounts with the Collateral Agent. Grantor has granted to
the Collateral Agent a direct security interest in all Deposit Accounts
constituting part of the Collateral and such Deposit Accounts are not claimed
merely as Proceeds of other Collateral.

 

3.8      Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling and shipping of the Collateral, all costs of
keeping the Collateral free of any liens, encumbrances and security interests
prohibited by this Agreement and of removing the same if they should arise, and
any and all excise, property, sales and use taxes imposed by any state, federal
or local authority on any of the Collateral or in respect of the sale thereof,
shall be borne and paid by Grantor and if Grantor fails to promptly pay any
thereof when due, Collateral Agent may, at its option, but shall not be required
to pay the same whereupon the same shall constitute Obligations and shall bear
interest at the Default Rate specified in the Notes and shall be secured by the
security interest granted hereunder.

 

3.9      Insurance. Grantor will procure and maintain, or cause to be procured
and maintained, insurance issued by responsible insurance companies insuring the
Collateral against damage and loss by theft, fire, collision (in the case of
Motor Vehicles), and such other risks as are usually carried by owners of
similar properties or as may be requested by Collateral Agent in an amount equal
to the replacement value thereof, and, in any event, in an amount sufficient to
avoid the application of any co-insurance provisions and payable, in the case of
any loss in excess of $50,000.00, to Grantor and Collateral Agent jointly. All
such insurance shall contain an agreement by the insurer to endeavor to provide
Collateral Agent with 30 days’ prior notice of cancellation and an agreement
that the interest of Collateral Agent shall not be impaired or invalidated by
any act or neglect of Grantor nor by the occupation of the premises wherein such
Collateral is located for purposes more hazardous than are permitted by said
policy. Grantor will maintain, with financially sound and reputable insurers,
insurance with respect to its properties and business against such casualties
and contingencies of such types (which may include, without limitation, public
and product liability, larceny, embezzlement, business interruption or other
criminal misappropriation insurance) and in such amounts as may from time to
time be required by Collateral Agent. Grantor will deliver evidence of such
insurance and the policies of insurance or copies thereof to Collateral Agent
upon request.

 

3.10      Compliance with Law. Grantor will not use the Collateral, or knowingly
permit the Collateral to be used, for any unlawful purpose or in violation of
any federal, state or municipal law.

 

3.11      Books and Records; Access.

 

(a)      Grantor will permit Collateral Agent and its representatives to examine
Grantor’s books and records (including Data Processing Records and Systems) with
respect to the Collateral and make extracts therefrom and copies thereof at any
time and from time to time, and Grantor will furnish such information and
reports to Collateral Agent and its representatives regarding the Collateral as
Collateral Agent and its representatives may from time to time request. Grantor
will also permit Collateral Agent and its representatives to inspect the
Collateral at any time and from time to time as Collateral Agent and its
representatives may request.

 

6

--------------------------------------------------------------------------------

 

 

(b)      Collateral Agent shall have authority, at any time, to place, or
require Grantor to place, upon Grantor’s books and records relating to Accounts,
Chattel Paper and other rights to payment covered by the security interest
granted hereby a notation or legend stating that such Accounts, Chattel Paper
and other rights to payment are subject to Collateral Agent’s security interest.

 

3.12      Notice of Default. Immediately upon any officer of Grantor becoming
aware of the existence of any Default or Event of Default, Grantor will give
notice to Collateral Agent that such Default or Event of Default exists, stating
the nature thereof, the period of existence thereof, and what action Grantor
proposes to take with respect thereto.

 

3.13      Additional Documentation. Grantor will execute, from time to time, and
authorizes Collateral Agent to execute from time to time as Grantor’s
attorney-in-fact and/or file, such financing statements, assignments, and other
documents covering the Collateral, including Proceeds, as Collateral Agent may
request in order to create, evidence, perfect, maintain or continue its security
interest in the Collateral (including additional Collateral acquired by Grantor
after the date hereof), and Grantor will pay the cost of filing the same in all
public offices in which Collateral Agent may deem filing to be appropriate and
will notify Collateral Agent promptly upon acquiring any additional Collateral
that may require an additional filing. Upon request, Grantor will deliver to
Collateral Agent all Grantor’s Documents, Chattel Paper and Instruments
constituting part of the Collateral.

 

3.14      Chief Executive Office; State of Organization. The location of the
chief executive office of Grantor is located in the State set forth in the
preamble hereto and will not be changed from such state without 30 days’ prior
written notice to Collateral Agent. Grantor warrants that its books and records
concerning Accounts and Chattel Paper constituting part of the Collateral are
located at its chief executive office. Grantor’s State of organization is the
State set forth in the preamble hereto, and such State has been its State of
organization since the date of Grantor’s organization. Grantor will not change
its State of organization from such State without 30 days’ prior written notice
to Collateral Agent, and without Collateral Agent’s written consent to such
change, and without delivering to Collateral Agent acknowledgment copies of
financing statements filed where appropriate to continue the perfection of
Collateral Agent’s security interest as a first priority security interest
therein.

 

3.15      Name of Grantor. Grantor’s exact legal name and type of legal entity
is as set forth in the preamble hereto. Grantor will not further change its
legal name without 30 days’ prior written notice to the Collateral Agent, and
without Collateral Agent’s written consent to such change, and without
delivering to the Collateral Agent acknowledgment copies of financing statements
filed where appropriate to continue the perfection of the Collateral Agent’s
security interest as a first priority security interest in the Collateral.
Grantor has not used any other name within the past five years except those
described on Exhibit A attached hereto. Neither Grantor nor, to Grantor’s
knowledge, any predecessor in title to any of the Collateral has executed any
financing statements or security agreements presently effective as to the
Collateral except those described on Exhibit A attached hereto.

 

7

--------------------------------------------------------------------------------

 

 

3.16      Disputes, Etc. Grantor shall advise Collateral Agent promptly of
Inventory in excess of $50,000.00 for any one customer in any fiscal year or in
excess of $100,000.00 in the aggregate for all customers in any fiscal year
which are returned by a customer(s) or otherwise recovered from such customer(s)
and unless instructed to deliver such Inventory to Collateral Agent, Grantor
shall resell such Inventory for Collateral Agent and assign or deliver to
Collateral Agent the resulting Accounts or other Proceeds. Grantor shall also
advise Collateral Agent promptly of all disputes and claims in excess of
$50,000.00 for any one obligor on the Collateral in any fiscal year or in excess
of $100,000.00 in the aggregate for all obligors in any fiscal year and settle
or adjust them at no expense to Collateral Agent. After the occurrence and
during the continuance of an Event of Default, Collateral Agent may at all times
settle or adjust such disputes and claims directly with the customers for
amounts and upon terms which Collateral Agent considers commercially reasonable.
No discount, credit, allowance, adjustment or return shall be granted by Grantor
to any customer without Collateral Agent’s written consent other than discounts,
credits, allowances, adjustments and returns made or granted by Grantor in the
ordinary course of business prior to the occurrence and during the continuance
of an Event of Default.

 

3.17      Power of Attorney. Grantor appoints Collateral Agent or any other
person whom Collateral Agent may from time to time designate, as Grantor’s
attorney in fact, with power to: (a) endorse Grantor’s name on any checks,
notes, acceptances, drafts or other forms of payment or security evidencing or
relating to any Collateral that may come into Collateral Agent’s possession; (b)
sign Grantor’s name on any invoice or bill of lading relating to any Collateral,
on drafts against customers, on schedules and confirmatory assignments of
Accounts, Chattel Paper, Documents or other Collateral, on notices of
assignment, financing statements under the UCC and other public records, on
verifications of accounts and on notices to customers; (c) notify the post
office authorities to change the address for delivery of Grantor’s mail to an
address designated by Collateral Agent; (d) receive and open all mail addressed
to Grantor; (e) send requests for verification of Accounts, Chattel Paper,
Instruments or other Collateral to customers; and (f) do all things necessary to
carry out this Agreement; provided, however, that so long as no Event of Default
has occurred and is continuing, Lender: (x) shall not exercise the powers
granted pursuant to Section 3.17(c) or (d); (y) shall exercise the power granted
by Section 3.17(e) through Collateral Agent’s trade accounting firm name and not
in any name identifying the verifying party as a bank, lender or other financial
institution; and (z) shall exercise the powers granted by Section 3.17(f) only
upon Grantor’s failure to take action requested by Collateral Agent within five
(5) Business Days after the Lender has requested that Borrower take the
requested action. Grantor ratifies and approves all acts of the attorney taken
within the scope of the authority granted. Neither Collateral Agent nor the
attorney will be liable for any acts of commission or omission, or for any error
in judgment or mistake of fact or law. This power, being coupled with an
interest, is irrevocable so long as any Obligation remains unpaid. Grantor
waives presentment and protest of all instruments and notice thereof, notice of
default and dishonor and all other notices to which Grantor may otherwise be
entitled.

 

8

--------------------------------------------------------------------------------

 

 

3.18      Patents and Trademarks, Etc. Grantor agrees with Collateral Agent
that, until the security interest granted by this Agreement has been terminated
in accordance with the terms hereof:

 

(a)      Grantor will perform all acts and execute all documents including,
without limitation, grants of security interest, in form suitable for filing
with the United States Patent and Trademark Office, reasonably requested by
Collateral Agent at any time to evidence, perfect, maintain, record and enforce
Collateral Agent’s interest in the Collateral comprised of patents (collectively
the “Patents”), patent applications (collectively the “Patent Applications”),
trademarks or service marks (collectively the “Trademarks”) or of any
applications therefor (collectively the “Trademark Applications”) or otherwise
in furtherance of the provisions of this Agreement;

 

(b)      Except to the extent that Collateral Agent shall consent in writing,
Grantor (either itself or through licensees) will, unless Grantor shall
reasonably determine that a Trademark (or the use of a Trademark in connection
with a particular class of goods or products) is not of material economic value
to Grantor: (i) continue to use each Trademark on each and every trademark class
of goods in order to maintain each Trademark in full force free from any claim
of abandonment for non-use; (ii) maintain as in the past the quality of products
and services offered under each Trademark; (iii) employ each Trademark with the
appropriate notice of application or registration to the extent required by
applicable law to maintain such Trademark; (iv) not use any Trademark except for
the uses for which registration or application for registration of such
Trademark has been made, unless such use is otherwise lawful; and (v) not (and
not permit any licensee or sublicensee thereof to) do any act or knowingly omit
to do any act whereby any Trademark may become invalidated;

 

(c)      Except to the extent that Collateral Agent shall consent in writing,
Grantor will not, unless Grantor shall reasonably determine that a Patent is not
of material economic value to Grantor, do any act, or not to do any act, whereby
any Patent may become abandoned or dedicated;

 

(d)      Unless Grantor shall reasonably determine that a Patent, Patent
Application, Trademark or Trademark Application is not of material economic
value to Grantor, Grantor shall notify Collateral Agent immediately if it knows,
or has reason to know, of any reason that any Patent, Patent Application,
Trademark or Trademark Application may become abandoned or dedicated, or of any
adverse determination or development (including, without limitation, the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office or any court) regarding Grantor’s
ownership of any Patent or Trademark, its rights to register the same, or to
keep and maintain the same;

 

9

--------------------------------------------------------------------------------

 

 

(e)      If Grantor, either itself or through any agent, employee, licensee or
designee, shall file a Patent Application or Trademark Application for the
registration of any Trademark with the United States Patent and Trademark
Office, or any similar office or agency in any other country or any political
subdivision thereof, Grantor shall promptly inform Collateral Agent, and, upon
request of Collateral Agent, shall promptly execute and deliver any and all
agreements, instruments, documents and papers as Collateral Agent may reasonably
request to evidence Collateral Agent’s security interest in such Patent or
Trademark and the goodwill and general intangibles of Grantor relating thereto
or represented thereby;

 

(f)      Unless Grantor shall reasonably determine that a Patent Application or
Trademark Application is not of material economic value to Grantor, Grantor will
take all necessary steps, including, without limitation, in any proceeding
before the United States Patent and Trademark Office, or any similar office or
agency in any other country or any political subdivision thereof, to maintain
and pursue each Patent Application and Trademark Application (and to obtain the
relevant registration) and to maintain each registration of the Patents and
Trademarks, including, without limitation, filing of applications for renewal
and affidavits of use;

 

(g)      Unless Grantor shall reasonably determine that a Patent or Trademark is
not of material economic value to Grantor, Grantor shall promptly notify
Collateral Agent if any Patent or Trademark is infringed, misappropriated or
diluted by a third party and either shall promptly sue for infringement,
misappropriation or dilution and to recover any and all damages for such
infringement, misappropriation or dilution, or take such other actions as
Grantor shall reasonably deem appropriate under the circumstances to protect
such Patent or Trademark; and

 

(h)      Grantor agrees that it will not enter into any agreement (for example,
a license agreement) which is inconsistent with Grantor’s obligations under this
Agreement.

 

3.19      Copyrights. Grantor agrees with Collateral Agent that, until the
security interest granted by this Agreement has been terminated in accordance
with the terms hereof:

 

(a)      Grantor will perform all acts and execute all documents including,
without limitation, grants of security interest, in form suitable for filing
with the United States Copyright Office, reasonably requested by Collateral
Agent at any time to evidence, perfect, maintain, record and enforce Collateral
Agent’s interest in the Collateral comprised of copyrights or copyright
applications (collectively the “Copyrights”) or otherwise in furtherance of the
provisions of this Agreement;

 

(b)      Except to the extent that the Collateral Agent shall consent in
writing, Grantor (either itself or through licensees) will, unless Grantor shall
reasonably determine that a Copyright is not of material economic value to
Grantor, publish the materials for which a Copyright has been obtained (the
“Works”) with any notice of copyright registration required by applicable law to
preserve the Copyright;

 

10

--------------------------------------------------------------------------------

 

 

(c)      Unless Grantor shall reasonably determine that a Copyright is not of
material economic value to Grantor, Grantor shall notify the Collateral Agent
immediately if it knows, or has reason to know, of any reason that any
application or registration relating to any Copyright may become abandoned or
dedicated or of any adverse determination or development (including, without
limitation, the institution of, or any such determination or development in, any
proceeding in the United States Copyright Office or any court) regarding
Grantor’s ownership of any Copyright, its right to register the same, or to keep
and maintain the same;

 

(d)      If Grantor, either itself or through any agent, employee, licensee or
designee, shall file an application for the registration of any Copyright with
the United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, Grantor shall promptly inform
Collateral Agent, and, upon request of Collateral Agent, execute and deliver any
and all agreements, instruments, documents and papers as Collateral Agent may
request to evidence Collateral Agent’s security interest in such Copyright and
the Works relating thereto or represented thereby;

 

(e)      Unless Grantor shall reasonably determine that a Copyright is not of
material economic value to Grantor, Grantor will take all commercially
reasonable steps, including, without limitation, in any proceeding before the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, to maintain and pursue each
application (and to obtain the relevant registration) and to maintain each
registration of the Copyrights;

 

(f)      In the event that any Copyright is infringed by a third party, Grantor
shall promptly notify Collateral Agent and shall, unless Grantor shall
reasonably determine that such Copyright is not of material economic value to
Grantor, promptly sue to recover any and all damages or take such other actions
as Grantor shall reasonably deem appropriate under the circumstances to protect
such Copyright; and

 

(g)      Grantor agrees that it will not enter into any agreement (for example,
a license agreement) which is inconsistent with Grantor’s obligations under this
Agreement.

 

3.20      Control. Grantor will cooperate with Collateral Agent in obtaining
control with respect to Collateral consisting of Deposit Accounts, Investment
Property, Letter-of-Credit Rights, and Electronic Chattel Paper. Without
limiting the foregoing, if Grantor becomes a beneficiary of a letter of credit,
then Grantor shall promptly notify the Collateral Agent thereof and, if then
requested by Collateral Agent, enter into a tri-party agreement with the
Collateral Agent and the issuer and/or confirmation bank with respect to such
letter of credit assigning the Letter-of-Credit Rights to the Collateral Agent
and directing all payments thereunder to the Collateral Agent, all in form and
substance reasonably satisfactory to the Collateral Agent.

 

3.21      Further Acts. Where Collateral is in the possession of a third party,
Grantor will join with Collateral Agent in notifying such third party of
Collateral Agent’s security interest and in obtaining an acknowledgment from
such third party that it is holding such Collateral for the benefit of the
Collateral Agent.

 

11

--------------------------------------------------------------------------------

 

 

3.22      Commercial Tort Claims. Grantor shall promptly notify the Collateral
Agent of any Commercial Tort Claim acquired by it and, unless otherwise
consented to by the Collateral Agent, Grantor shall promptly enter into a
supplement to this Agreement granting to the Collateral Agent a security
interest in such Commercial Tort Claim.

 

3.23      Motor Vehicles.

 

(a)     Grantor shall maintain all vehicle titles at its chief executive office.

 

(b)     Grantor shall promptly, but in any event no later than 10 days after the
Collateral Agent’s written request (the date on which the Grantor receives such
request being the “Titles Request Date”), deliver to the Collateral Agent
originals of the certificates of title or ownership for the Motor Vehicles owned
by it together with appropriate grant forms executed in favor of the Collateral
Agent.

 

(c)     Upon the acquisition after the Titles Request Date by Grantor of any
Motor Vehicle, Grantor shall deliver to the Collateral Agent originals of the
certificates of title or ownership for such Motor Vehicle, together with the
manufacturer’s statement of origin, with the Collateral Agent listed as
lienholder; provided that, the Collateral Agent shall not be required to be the
lienholder if the Motor Vehicle to be acquired is subject to a purchase money
security interest permitted by Section 8(b) of the Loan Agreement.

 

(d)     Grantor hereby appoints the Collateral Agent as its attorney-in-fact,
effective the date hereof and terminating upon the termination of this
Agreement, for the purpose of (i) executing on behalf of Grantor title or
ownership applications for filing with appropriate state agencies to enable
Motor Vehicles now owned or hereafter acquired by Grantor to be retitled and the
Collateral Agent listed as lienholder thereof, (ii) filing such applications
with such state agencies, and (iii) executing such other documents and
instruments on behalf of, and taking such other action in the name of, Grantor
as the Collateral Agent may deem necessary or advisable to accomplish the
purposes hereof (including, without limitation, for the purpose of creating in
favor of the Collateral Agent a perfected Lien on the Motor Vehicles and
exercising the rights and remedies of the Collateral Agent hereunder). This
appointment as attorney-in-fact is coupled with an interest and is irrevocable
until all of the Obligations are paid in full after the termination of the Loan
Agreement and the other Loan Documents.

 

(e)     Any certificates of title or ownership delivered pursuant to the terms
hereof shall be accompanied by odometer statements for each Motor Vehicle
covered thereby.

 

12

--------------------------------------------------------------------------------

 

 

(f)     So long as no Event of Default shall have occurred and be continuing,
upon the request of Grantor, the Collateral Agent shall execute and deliver to
Grantor such instruments as Grantor shall reasonably request to remove the
notation of the Collateral Agent as lienholder on any certificate of title for
any Motor Vehicle; provided that any such instruments shall be delivered, and
the release effective, only upon receipt by the Collateral Agent of a
certificate from Grantor, stating that the Motor Vehicle, the Lien on which is
to be released, is to be sold or has suffered a casualty loss (with title
thereto passing to the casualty insurance company therefor in settlement of the
claim for such loss), the amount that Grantor will receive as sale Proceeds or
insurance Proceeds, and any Proceeds of such sale or casualty loss shall be paid
to the Collateral Agent hereunder to be applied to the Obligations then
outstanding.

 

ARTICLE IV

COLLECTIONS

 

Except as otherwise provided in this Article IV, Grantor shall continue to
collect, at its own expense, all amounts due or to become due to Grantor under
the Accounts constituting part of the Collateral and all other Collateral. In
connection with such collections, Grantor may take (and, at Collateral Agent’s
direction given after the occurrence and during the continuance of an Event of
Default, shall take) such action as Grantor or Collateral Agent may deem
necessary or advisable to enforce collection of the Accounts and such other
Collateral; provided, however, that Collateral Agent shall have the right at any
time, without giving written notice to Grantor of Collateral Agent’s intention
to do so, to notify the account debtors under any Accounts or obligors with
respect to such other Collateral of the assignment of such Accounts and such
other Collateral to Collateral Agent and to direct such account debtors or
obligors to make payment of all amounts due or to become due to Grantor
thereunder directly to Collateral Agent and, upon such notification and at the
expense of Grantor, to enforce collection of any such Accounts or other
Collateral, and to adjust, settle or compromise the amount or payment thereof in
the same manner and to the same extent as Grantor might have done, but unless
and until Collateral Agent does so or gives Grantor other instructions, Grantor
shall make all collections for Collateral Agent. In addition to its rights under
the preceding sentence to this Section, Collateral Agent, at any time after the
occurrence of an Event of Default may require that Grantor instruct all current
and future account debtors and obligors on other Collateral to make all payments
directly to a lockbox (the “Lockbox”) controlled by Collateral Agent. All
payments received in the Lockbox shall be transferred to a special bank account
(the “Collateral Account”) maintained at the Depository Bank for the benefit of
Collateral Agent subject to withdrawal by Collateral Agent only. After the
earliest to occur of an Event of Default, Collateral Agent’s exercise of its
right to direct account debtors or other obligors on any Collateral to make
payments directly to Collateral Agent or to require Grantor to establish a
Lockbox, Grantor shall immediately deliver all full and partial payments on any
Collateral received by Grantor to Collateral Agent in their original form,
except for endorsements where necessary. Collateral Agent, at its sole
discretion, may hold any collections on the Collateral delivered to it or
deposited in the Collateral Account as cash collateral or may apply such
collections to the payment of the Obligations in such order as Collateral Agent
may elect; provided, however, that after an Event of Default has occurred and is
continuing, Collateral Agent shall apply all collections in accordance with
Section 7.7. Until such payments are so delivered to Collateral Agent, such
payments shall be held in trust by Grantor for and as Collateral Agent’s
property, and shall not be commingled with any funds of Grantor. Any application
of any collection to the payment of any Obligation is conditioned upon final
payment of any check or other instrument.

 

13

--------------------------------------------------------------------------------

 

 

ARTICLE V

ASSIGNMENT OF INSURANCE

 

Grantor hereby assigns to Collateral Agent, as additional security for payment
of the Obligations, any and all monies due or to become due under, and any and
all other rights of Grantor with respect to, any and all policies of insurance
covering the Collateral. So long as no Default or Event of Default has occurred
and is continuing, Grantor may itself adjust and collect for any losses of up to
an aggregate amount of $50,000.00 for all occurrences during any of Grantor’s
fiscal years and Grantor may use the resulting Insurance Proceeds for the
replacement, restoration or repair of the Collateral. After the occurrence and
during the continuance of a Default or an Event of Default, or after the
aggregate amount of losses arising out of all occurrences during any of
Grantor’s fiscal years exceeds $50,000.00, Collateral Agent may (but need not)
in its own name or in Grantor’s name execute and deliver proofs of claim,
receive such monies, and settle or litigate any claim against the issuer of any
such policy and Grantor directs the issuer to pay any such monies directly to
Collateral Agent and Collateral Agent, at its sole discretion and regardless of
whether Collateral Agent exercises its right to collect Insurance Proceeds under
this Section, may apply any Insurance Proceeds to the payment of the
Obligations, whether due or not, in such order and manner as Collateral Agent
may elect or may permit Grantor to use such Insurance Proceeds for the
replacement, restoration or repair of the Collateral.

 

ARTICLE VI

EVENTS OF DEFAULT

 

The occurrence of any Event of Default as defined in the Loan Agreement shall
constitute an Event of Default hereunder (“Event of Default”).

 

ARTICLE VII

RIGHTS AND REMEDIES ON DEFAULT

 

Upon the occurrence of an Event of Default, and at any time thereafter until
such Event of Default is cured to the satisfaction of Collateral Agent, and in
addition to the rights granted to Collateral Agent under Articles IV and V
hereof, Collateral Agent may exercise any one or more of the following rights
and remedies:

 

7.1      Acceleration of Obligations. Declare any and all Obligations to be
immediately due and payable, and the same shall thereupon become immediately due
and payable without further notice or demand.

 

7.2      Right of Offset. Offset, and cause each Lender to offset, any deposits,
including unmatured time deposits, then maintained by Grantor with a Lender or
with Collateral Agent, whether or not then due, against the Obligations, whether
or not then due.

 

14

--------------------------------------------------------------------------------

 

 

7.3      Deal with Collateral. In the name of Grantor or otherwise, demand,
collect, receive and give receipt for, compound, compromise, settle and give
acquittance for and prosecute and discontinue any suits or proceedings in
respect of any or all of the Collateral.

 

7.4      Realize on Collateral. Take any action which Collateral Agent may deem
reasonably necessary or desirable in order to realize on the Collateral,
including, without limitation, the power to perform any contract, to endorse in
the name of Grantor any checks, drafts, notes, or other instruments or documents
received in payment of or on account of the Collateral. Collateral Agent may
comply with any applicable state or federal law requirements in connection with
a disposition of the Collateral and compliance will not be considered adversely
to affect the commercial reasonableness of any sale of the Collateral.
Collateral Agent may sell the Collateral without giving any warranties as to the
Collateral. Collateral Agent may specifically disclaim any warranties of title
or the like. This procedure will not be considered adversely to affect the
commercial reasonableness of any sale of the Collateral.

 

7.5      Access to Property. Enter upon and into and take possession of all or
such part or parts of the properties of Grantor, including lands, plants,
buildings, machinery, equipment, Data Processing Records and Systems and other
property as may be necessary or appropriate in the reasonable judgment of
Collateral Agent, to permit or enable Collateral Agent to store, lease, sell or
otherwise dispose of or collect all or any part of the Collateral, and use and
operate said properties for such purposes and for such length of time as
Collateral Agent may deem necessary or appropriate for said purposes without the
payment of any compensation to Grantor therefor. Grantor shall provide
Collateral Agent with all information and assistance requested by Collateral
Agent to facilitate the storage, leasing, sale or other disposition or
collection of the Collateral after an Event of Default has occurred and is
continuing.

 

7.6      Other Rights. Exercise any and all other rights and remedies available
to it by law or by agreement, including rights and remedies under the UCC as
adopted in the relevant jurisdiction or any other applicable law, or under the
Loan Agreement and, in connection therewith, Collateral Agent may require
Grantor to assemble the Collateral and make it available to Collateral Agent at
a place to be designated by Collateral Agent, and any notice of intended
disposition of any of the Collateral required by law shall be deemed reasonable
if such notice is mailed or delivered to Grantor at its address as shown on
Collateral Agent’s records at least 10 days before the date of such disposition.

 

7.7      Application of Proceeds.

 

(a)     All Proceeds of Collateral received by Collateral Agent or any Lender
shall be applied in accordance with the UCC, and such Proceeds applied toward
the Obligations shall be applied in the following order:

 

FIRST, to the Collateral Agent and each Lender in an amount equal to such
Person’s reasonable costs and expenses incurred in connection with the
enforcement of this Agreement, the sale or other disposition of the Collateral,
the delivery of the Collateral, the collection of any such Proceeds or the
collection of the Obligations (including, without limitation, reasonable
attorneys’ fees and legal expenses regardless of whether suit is commenced);

 

15

--------------------------------------------------------------------------------

 

 

SECOND, to the extent of any amount remaining after application in accordance
with clause FIRST above, to the Collateral Agent for distribution to the Lender
for application to the Obligations then due and payable or, if such amount shall
be insufficient to pay the Obligations in full, then ratably (without priority
of any one over any other) to each Lender in proportion to its Percentage; and

 

THIRD, to the extent of any amount remaining after application in accordance
with clauses FIRST and SECOND above, to Grantor or its successors or assigns or
to whomsoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct.

 

(b)     When payments to the Lender are based upon their respective Percentages,
the amounts received by each Lender shall be promptly applied as follows (for
purposes of making determinations under this Section 7.7 only): (i) first, to
the unpaid interest and fees constituting part of such Lender’s Obligations;
(ii) second, to the unpaid principal amount of such Lender’s Note; and (C)
third, to all other Obligations owed to such Lender. If any payment to any
Lender of its Percentage of any distribution would result in overpayment to such
Lender, such excess amount shall instead be ratably distributed in respect of
the unpaid Obligations of the other Lenders entitled to such distribution.

 

(c)     For purposes of applying payments received in accordance with this
Section 7.7, Collateral Agent shall be entitled to rely upon each Lender for a
determination of the outstanding principal, interest and other Obligations owed
to such Lender.

 

7.8      Patents and Trademarks. Upon the occurrence and during the continuance
of an Event of Default:

 

(a)      Collateral Agent may, at any time and from time to time, upon thirty
(30) days’ prior notice to Grantor, license or, to the extent permitted by an
applicable license, sublicense, whether general, special or otherwise, and
whether on an exclusive or non-exclusive basis, any Patent or Trademark,
throughout the world for such term or terms, on such conditions, and in such
manner, as Collateral Agent shall in its sole discretion determine;

 

(b)      Collateral Agent may (without assuming any obligations or liability
thereunder), at any time enforce (and shall have the exclusive right to enforce)
against any licensor, licensee or sublicensee all rights and remedies of Grantor
in, to and under any one or more license or other agreements with respect to any
Patent or Trademark and take or refrain from taking any action under any such
license or other agreement, and Grantor hereby releases Collateral Agent from,
and agrees to hold Collateral Agent free and harmless from and against, any
claims arising out of, any action taken or omitted to be taken with respect to
any such license or agreement;

 

16

--------------------------------------------------------------------------------

 

 

(c)      Any and all payments received by Collateral Agent under or in respect
of any Patent or Trademark (whether from Grantor or otherwise), or received by
Collateral Agent by virtue of the exercise of the license granted to Collateral
Agent by subsection (g) below, shall be applied to the Obligations in accordance
with Section 7.7 hereof;

 

(d)      Collateral Agent may exercise in respect of the Patents and Trademarks,
in addition to other rights and remedies provided for herein or otherwise
available to it, all the rights and remedies of a secured party on default under
the UCC;

 

(e)      In order to implement the sale, lease, assignment, license, sublicense
or other disposition of any of the Patents and Trademarks pursuant to this
Section 7.8, Collateral Agent may, at any time, execute and deliver on behalf of
Grantor one or more instruments of assignment of the Patents and Trademarks (or
any application or registration thereof), in form suitable for filing, recording
or registration in any country. Grantor agrees to pay when due all reasonable
costs incurred in any such transfer of the Patents and Trademarks, including any
taxes, fees and reasonable attorneys’ fees;

 

(f)      In the event of any sale, lease, assignment, license, sublicense or
other disposition of any of the Patents or Trademarks pursuant to this Section,
Grantor shall supply to Collateral Agent or its designee its know-how and
expertise relating to the manufacture and sale of the products relating to any
Patent or Trademark subject to such disposition, and its customer lists and
other records relating to such Patents or Trademarks and to the distribution of
said products; and

 

(g)      For the purpose of enabling Collateral Agent to exercise rights and
remedies under this Agreement at such time as Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, and for no other purpose, Grantor
hereby grants to Collateral Agent, an irrevocable, non-exclusive license
(exercisable without payment of royalty or other compensation to Grantor) to
use, license or sublicense at such time any Patent or Trademark, now owned or
hereafter acquired by Grantor, and wherever the same may be located, and
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer and automatic
machinery software and programs used for the compilation or printout thereof.

 

7.9      Copyrights. Upon the occurrence and during the continuance of an Event
of Default:

 

(a)      Collateral Agent may, at any time and from time to time, upon thirty
(30) days’ prior notice to Grantor, license or, to the extent permitted by an
applicable license, sublicense, whether general, special or otherwise, and
whether on an exclusive or non-exclusive basis, any Copyright, for such term or
terms, on such conditions, and in such manner, as Collateral Agent shall in its
sole discretion determine;

 

17

--------------------------------------------------------------------------------

 

 

(b)      Collateral Agent may (without assuming any obligations or liability
thereunder), at any time, enforce (and shall have the exclusive right to
enforce) against any licensor, licensee or sublicensee all rights and remedies
of Grantor in, to and under any one or more license or other agreements with
respect to any Copyright and take or refrain from taking any action under any
such license or other agreement and Grantor hereby releases Collateral Agent
from, and agrees to hold Collateral Agent free and harmless from and against,
any claims arising out of, any action taken or omitted to be taken with respect
to any such license or agreement;

 

(c)      Any and all payments received by Collateral Agent under or in respect
of any Copyright (whether from Grantor or otherwise), or received by Collateral
Agent by virtue of the exercise of the license granted to Collateral Agent by
subsection (f) below, shall be applied to the Obligations in accordance with
Section 7.7;

 

(d)      Collateral Agent may exercise in respect of the Copyrights, in addition
to other rights and remedies provided for herein or otherwise available to it,
all the rights and remedies of a secured party on default under the UCC;

 

(e)      In order to implement the sale, lease, assignment, license, sublicense
or other disposition of any of the Copyrights pursuant to this Section 7.9,
Collateral Agent may, at any time, execute and deliver on behalf of Grantor one
or more instruments of assignment of the Copyrights (or any application or
registration thereof), in form suitable for filing, recording or registration in
the Copyright Office or any country where the relevant Copyright is of material
economic value to Grantor. Grantor agrees to pay when due all reasonable costs
incurred in any such transfer of the Copyrights, including any taxes, fees and
reasonable attorneys’ fees; and

 

(f)      For the purpose of enabling Collateral Agent to exercise rights and
remedies under this Agreement at such time as Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, and for no other purpose, Grantor
hereby grants to Collateral Agent an irrevocable, non-exclusive license
(exercisable without payment of royalty or other compensation to Grantor) to
use, license or sublicense any Copyright, now owned or hereafter acquired by
Grantor, and wherever the same may be located, and including in such license
reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer and automatic machinery software and
programs used for the compilation or printout thereof.

 

ARTICLE VIII

MISCELLANEOUS

 

8.1      No Liability on Collateral. It is understood that Collateral Agent does
not in any way assume any of Grantor’s obligations under any of the Collateral.
Grantor hereby agrees to indemnify Collateral Agent against all liability
arising in connection with or on account of any of the Collateral, except for
any such liabilities arising on account of Collateral Agent’s negligence or
willful misconduct.

 

8.2      No Waiver. Collateral Agent shall not be deemed to have waived any of
its rights hereunder or under any other agreement, instrument or paper signed by
Grantor unless such waiver is in writing and signed by Collateral Agent. No
delay or omission on the part of Collateral Agent in exercising any right shall
operate as a waiver of such right or any other right. A waiver on any one
occasion shall not be construed as a bar to or waiver of any right or remedy on
any future occasion.

 

18

--------------------------------------------------------------------------------

 

 

8.3      Remedies Cumulative. All rights and remedies of Collateral Agent shall
be cumulative and may be exercised singularly or concurrently, at their option,
and the exercise or enforcement of any one such right or remedy shall not bar or
be a condition to the exercise or enforcement of any other.

 

8.4      Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the laws of
the State of Minnesota, except to the extent that the perfection of the security
interest hereunder, or the enforcement of any remedies hereunder, with respect
to any particular Collateral shall be governed by the laws of a jurisdiction
other than the State of Minnesota.

 

8.5      Expenses. Grantor agrees to pay the reasonable attorneys’ fees and
legal expenses incurred by Collateral Agent in the exercise of any right or
remedy available to it under this Agreement, whether or not suit is commenced,
including, without limitation, attorneys’ fees and legal expenses incurred in
connection with any appeal of a lower court’s order or judgment.

 

8.6      Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the successors and assigns of Grantor and Collateral Agent.

 

8.7      Recitals. The above Recitals are true and correct as of the date hereof
and constitute a part of this Agreement.

 

8.8      Severability. Wherever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.

 

8.9      Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against Grantor for
liquidation or reorganization, should Grantor become insolvent or make an
assignment for the benefit of creditors or should a receiver or trustee be
appointed for all or any significant part of Grantor’s assets, and shall
continue to be effective or be reinstated, as the case may be, if at any time
payment and performance of the Obligations, or any part thereof, is, pursuant to
applicable law, rescinded or reduced in amount, or must otherwise be restored or
returned by any obligee of the Obligations, whether as a “voidable preference”,
“fraudulent conveyance”, or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Obligations shall be reinstated
and deemed reduced only by such amount paid and not so rescinded, reduced,
restored or returned.

 

8.10      No Obligation to Pursue Others. Collateral Agent has no obligation to
attempt to satisfy the Obligations by collecting them from any other person
liable for them and Collateral Agent may release, modify or waive any Collateral
provided by any other person to secure any of the Obligations, all without
affecting Collateral Agent’s rights against Grantor. Grantor waives any right it
may have to require Collateral Agent to pursue any third person for any of the
Obligations.

 

19

--------------------------------------------------------------------------------

 

 

8.11      Waiver of Jury Trial. GRANTOR HEREBY EXPRESSLY WAIVE(S) ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS (a)
UNDER THIS AGREEMENT OR UNDER ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH, OR (b)
ARISING FROM ANY RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT, AND
AGREE(S) THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND
NOT BEFORE A JURY.

 

8.12      Collateral Agency Agreement. The provisions of the Collateral Agency
Agreement by and among the Collateral Agent and the Lenders dated as of even
date herewith are incorporated herein by reference as if fully set forth herein.

 

20

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Grantor has executed this Agreement as of the date and
year first above written.

 

Grantor:

 

AIRCO 1, LLC, a Delaware limited liability company

 

By:                                                                     

Name: Chuck Kingsley

Its:       Vice President

 

 

 

COLLATERAL AGENT:

 

Acknowledged and Agreed as of the date and year first set forth above

 

 

MINNESOTA BANK & TRUST

 

By:                                                                      

Name:  Eric P. Gundersen

Its:       Senior Vice President

 

 

[Signature Page to Security Agreement]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

 

I.

Financing Statements on File Listing Grantor or Any Predecessor in Title as
Debtor

 

 

II.

Location of Equipment and Inventory

 

 

1.

25233 E. Pinal Airpark Road, Suite 101, Marana, AZ 85653

 

2.

1853 S. Eisenhower Court, Wichita, KS 67209

 

 

 

III.

Prior Names within the last five years.

 

None.

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

COMMERCIAL TORT CLAIMS

 

 

None.

 